DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the photographs are not clear. As noted in 37 CFR 1.84(b), photographs are not ordinarily permitted. Although the Office will accept photographs if photographs are the only practicable medium for illustrating the claimed invention, in the instant application, the claimed invention can be illustrated with drawings.  Also, the photographs in the present application fail to meet 37 CFR 1.84(l), since they are not of such clarity which would give them satisfactory reproduction characteristics. 
The drawings are also objected to because Figs. 3-5 include lead lines with no reference numerals. See 37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 4, a comma should appear after “wrap”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “the center of the front panel is a breathable material”. This is not disclosed in the specification.  The specification discloses a front panel 5, and an interstitial material 20. The specification discloses that “the center of the front panel is a compression material” [0023]. In Fig. 1, the front panel 5 is shown as having a cutout at its lower region, which is labelled as a “breath site” in Fig. 1. This “breath site” appears to be formed by the interstitial material 20, and not by the first material of the front panel.  It is unclear in what manner the front panel, made of the “first material”, is considered to have a center made of a breathable material per claim 1. Since this feature is not disclosed or described in the specification at all, the specification is not enabling as to this claimed feature. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 2-3, “the two panels” lacks proper antecedent basis.  In order to clarify the panels which are being referred to, the panels should be specified, e.g. “the front and back panels”.
In claim 1, lines 4-5, “the material comprising a portion of the first and second panels” lacks proper antecedent basis because a material was not previously set forth as comprising a portion of the first and second panels. Also, it is unclear whether “the 
material” in line 4 is referring to the first material or the second material.
In claim 1, line 7, “the center” lacks proper antecedent basis.  This renders the claim indefinite since a center of the front panel was not previously clearly set forth. Also, it is unclear how the breathable material is related to the previously set forth first material, of which the front panel is made. It is unclear whether this “breathable material” is an additional (third) material, or whether the first material and/or second material is the breathable material.
In claim 1, line 9, “the glove portion” lacks proper antecedent basis.  This renders the claim indefinite since it is unclear how this is related to the previously set forth “glove”.  That is, it is unclear whether “the glove portion” the “the glove” are the same structure. A
In claim 1, lines 9-11, “the wrist support” (three occurrences) should read as “the wrist support wrap” in order to clarify that these are the same elements. Consistency in claim terminology should be maintained.
In claim 1, line 10, “the wrist guard” lacks proper antecedent basis.  This renders the claim indefinite since it is unclear how this is related to the previously set forth wrist support wrap.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrold (US 8,413,264).
Harrold discloses an athletic glove comprising a front panel (18) and back panel (Harrold discloses that the glove may comprise a gripping surface 18 on both the front panel and the back panel; see col. 2, lines 11-13, col. 5, line 12, and col. 7, lines 7-11 and 25-29; the gripping surface 18 on the dorsal side as disclosed by Harrold forms a “back panel” as claimed) comprising a first material (gripping surface 18 is made of a first material such as leather or microsuede; col. 5, lines 12 and 28-35), wherein the two panels (18) are connected together with a second material (14) (see Figs. 2-4 and col. 3, lines 29-31; col. 4, lines 4-9; col. 5, lines 42-57); 
a wrist support wrap (22; see Fig. 2; col. 3, lines 27-28; col. 6, lines 11-17), wherein the material comprising a portion of the first and second panels (18) is non-compression material (the material of panels 18 is non-compression material such as leather or microsuede; col. 5, lines 12-35), wherein the second material (14) comprises a compression material (col. 3, lines 22-23 and 29-42); 
wherein the center of the front panel (18) is a breathable material (the front panel, including its center, is made of cabretta leather, calfskin leather, or microsuede as disclosed in col. 5, lines 28-32; cabretta leather, calfskin leather, and microsuede are breathable materials); 
wherein the wrist support wrap (22) is configured to circumscribe and support a wrist (see Figs. 1, 6, and 7; col. 6, lines 11-17); 
wherein the second material (14) is configured to extend from the glove portion, inside the wrist support and beyond the wrist guard (col. 4, lines 15-21 discloses that the compress material 14 can extend beyond the wrist, and the extended compress material can serve as a comfortable liner between a person’s wrist and the wrist support; thus the compress material 14 extends beyond the wrist support wrap 22; see 16 in Figs. 2-3 and 6-7) and selectively folded back on top of the wrist support to cover the wrist support (the compress material could be so folded if desired).
With respect to the recitation of the glove being a “cheer glove”, this is directed to the intended use of the claimed device, i.e. use of the glove during cheer activities. The glove of Harrold is capable of being worn during cheering. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987). With respect to the recitation of the second material being “selectively folded back on top of the wrist support to cover the wrist support”, this is directed to the manner of use and function of the structure and does not distinguish from Harrold. The compress material wrist extension 16 could be folded back to cover the wrist support if desired, since it is made of flexible, foldable material and extends beyond the wrist support wrap (col. 4, lines 15-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on attached PTO-892 disclose gloves having structures similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY VANATTA/Primary Examiner, Art Unit 3732